DETAILED ACTION
Claim Interpretation
As discussed in the Office action dated 03/31/2021, limitations of claims 13, 15-18 and 20 invoke 35 U.S.C. 112(f) and are being interpreted to cover the corresponding structure described in the specification that achieves the claimed functions of the controller.
Allowable Subject Matter
Claims 1, 3-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 12, and 13, Jaegal discloses determining motion of a passenger getting in and out of the vehicle and setting the passenger as the owner of the object, however, it does not disclose determining whether a motion of the passenger putting down the object has occurred prior to a point in time at which the object is separated from the passenger based on the obtained sensing information and in response to a determination that the motion of the passenger putting down the object has occurred prior to the point in time, setting the passenger as the owner of the object.
With regards to claims 3, 4, and 7-11, they are dependent on allowed claim 1.
With regards to claim 5, Jaegal discloses setting the passenger as the owner of the object but does not specifically disclose where the sensing information is obtained by obtaining sensing information regarding a driving state of the vehicle and where the owner of the object is set by determining whether a motion of the passenger putting down the object has occurred prior to a point in time at which the object is separated from the passenger based on the obtained sensing information and whether a shaking of the vehicle occurs prior to the point in time at which the object is separated from the passenger based on the obtained sensing information, and in response to a determination that the motion of the passenger putting down the object has not occurred 
With regards to claim 6, Jaegal discloses setting the passenger as the owner of the object but does not specifically disclose where the sensing information is obtained by obtaining sensing information regarding a driving state of the vehicle and where the owner of the object is set by determining whether a motion of the passenger putting down the object has occurred prior to a point in time at which the object is separated from the passenger based on the obtained sensing information and whether a shaking of the vehicle has occurred prior to the point in time at which the object is separated from the passenger based on the obtained sensing information, and in response to a determination that the motion of the passenger putting down the object has not occurred prior to the point in time and that the shaking of the vehicle has not occurred prior to the point in time, not setting the owner of the object.
With regards to claims 15 and 18-20, they are dependent on allowed claim 13.
With regards to claim 16, Jaegal discloses setting the passenger as the owner of the object but does not specifically disclose where the sensing information is obtained by obtaining sensing information regarding a driving state of the vehicle and where the owner of the object is set by determining whether a motion of the passenger putting down the object has occurred prior to a point in time at which the object is separated from the passenger based on the obtained sensing information and whether a shaking of the vehicle occurs prior to the point in time at which the object is separated from the passenger based on the obtained sensing information, and in response to a determination that the motion of the passenger putting down the object has not occurred prior to the point in time and that the shaking of the vehicle has occurred prior to the point in time, setting the passenger as the owner of the object.
With regards to claim 17, Jaegal discloses setting the passenger as the owner of the object but does not specifically disclose where the sensing information is obtained by obtaining sensing information regarding a driving state of the vehicle and where the owner of the object is set by determining whether a motion of the passenger putting down the object has occurred prior to a point in time at which the object is separated from the passenger based on the obtained sensing information and whether a shaking of the vehicle has occurred prior to the point in time at which the object is separated from the passenger based on the obtained sensing information, and in response to a determination that the motion of the passenger putting down the object has not occurred prior to the point in time and that the shaking of the vehicle has not occurred prior to the point in time, not setting the owner of the object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662